Case 5:18-cv-02224-GJS Document 28 Filed 05/11/20 Page 1 of 1 Page ID #:1246



  1
  2
  3
  4
  5
  6
  7
                          UNITED STATES DISTRICT COURT
  8
                        CENTRAL DISTRICT OF CALIFORNIA
  9
 10
      DANIEL GONZALEZ,                        )   Case No.: 5:18-cv-02224-GJS
 11
                                              )
 12               Plaintiff,                  )   [PROPOSED] ORDER AWARDING
            vs.                               )   EQUAL ACCESS TO JUSTICE
 13                                           )   ACT ATTORNEY FEES
 14   ANDREW SAUL, Commissioner of            )   PURSUANT TO 28 U.S.C. § 2412(d)
      Social Security,                        )
 15                                           )
                  Defendant                   )
 16
 17
 18         Based upon the parties’ Stipulation for the Award and Payment of Equal
 19   Access to Justice Act Fees, Costs, and Expenses:
 20         IT IS ORDERED that the Commissioner shall pay the amount of $4,550.00
 21   (Four Thousand, Five Hundred Fifty Dollars and No Cents) for fees, as authorized
 22   by 28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
 23
 24
      DATED: May 11, 2020             ___________________________________
 25                                   GAIL J. STANDISH
                                      UNITED STATES MAGISTRATE JUDGE
 26

                                              -1-
